DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on March 8, 2022, with respect to objections to claim 9 have been considered and are persuasive. Objections to claim 9 have been withdrawn.
3.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 9, 14, and 16 have been considered and are persuasive. Rejections of claims 9, 14, and 16 under 35 USC 112 have been withdrawn.
4. 	Applicant's arguments regarding rejection of claims 1, 9, 14, and 16 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Nakashima ‘565 (US 2015/0131565, “Nakashima ‘565”), Kitahara ‘614 (US 2011/0281614, “Kitahara ‘614”), Hwang ‘693 (US 2016/0330693, “Hwang ‘693”), Ekpenyong ‘388 (US 2016/0192388, “Ekpenyong ‘388”), and Lee ‘005 (US 2017/0295005, “Lee ‘005”) do not disclose ”the allocation information comprises frequency locations of the plurality of PRBs, a number of PRBs in the plurality of PRBs, and at least one of a modulation type or a modulation level for the plurality of PRBs,“ “two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot,” and “the allocation information is signalled as (i) higher layer signalling, or (ii) a combination of physical layer signalling in a downlink control channel and higher layer signaling” (See Remarks, page 9, para 1 and 4-5, page 10, para 1).
Ekpenyong ‘388 discloses that the UE maps the UCI payload to two contiguous PRBs and that the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe, rather than disclosing “the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot” (See Remarks, page 9, para 3-4). 
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner contends that Ekpenyong ‘388 teaches “wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot” (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot). 
	 Second, applicant argues that Lee ‘005 discloses only one location for one PRB pair, rather than disclosing multiple frequency locations of the plurality of PRBs (See Remarks, page 9, para 5, page 10, para 1). 
Examiner respectfully disagrees. Examiner notes that Nakashima ‘565 discloses “wherein the allocation information comprises frequency locations of the plurality of PRBs” (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain). Further, examiner notes that Ekpenyong ‘388 teaches “wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot” (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot). 
	Third, applicant argues that Lee ‘005 discloses that the location of a PRB pair is configured by higher layer signaling, that Lee ‘005 is directed to only one location for one PRB pair, and that Lee ‘005 does not disclose “the allocation information is signalled as (i) higher layer signaling or (ii) a combination of physical layer signalling in a downlink control channel and higher layer signaling” (See Remarks, page 9, para 5, page 10, para 1). 
Examiner respectfully disagrees. Examiner notes that claim 1 is directed to the manner in which the allocation information is signaled. Further, examiner notes that Lee ‘005 teaches wherein the allocation information is signalled as (i) higher layer signalling (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation is configured by higher layer signaling; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or (ii) a combination of physical layer signalling in a downlink control channel and higher layer signaling.	
B. § 103 rejection of claims 9, 14, and 16
Regarding claims 9, 14, and 16, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 9, 14, and 16.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6-9, 13-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565 (US 2015/0131565, “Nakashima ‘565”), in view of Kitahara ‘614 (US 2011/0281614, “Kitahara ‘614”), further in view of Hwang ‘693 (US 2016/0330693, “Hwang ‘693”), further in view of Ekpenyong ‘388 (US 2016/0192388, “Ekpenyong ‘388”; Ekpenyong ‘388 was filed on May 21, 2015, claiming priority to US provisional application 62/100,998 filed on January 8, 2015, and thus Ekpenyong ‘388 was effectively filed before the claimed invention; further, the US provisional application 62/100,998 fully supports all citations made in the rejection from the Ekpenyong ‘388 reference), and further in view of Lee ‘005 (US 2017/0295005, “Lee ‘005”; Lee ‘005 was filed on February 15, 2017, claiming priority to US provisional application 62/037,739 filed on August 15, 2014, and thus Lee ‘005 was effectively filed before the claimed invention; further, the US provisional application 62/037,739 fully supports all citations made in the rejection from the Lee ‘005 reference).
Regarding claims 1, 14, and 19, Nakashima ‘565 discloses a network node for a wireless communication system (FIG. 9, item 1), the network node comprising:
FIG. 1, item 105) configured to allocate a plurality of Physical Resource Blocks (PRBs) for a Physical Uplink Control Channel (PUCCH), wherein the plurality of PRBs have a PUCCH format for two or more PRBs (para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs), and
wherein the plurality of PRBs are associated with a user device (para 24; terminal communicates with the base station by using the PUCCH and EPDCCH, after it receives information indicating the PUCCH resource offset for each of the EPDCCH sets; thus, the PUCCH is associated with the terminal); and 
a transceiver (FIG. 1, items 101, 109, 107, and 111) configured to: 
signal allocation information to the user device (para 23; base station transmits information indicating the configuration of PUCCH resources),
wherein the allocation information comprises frequency locations of the plurality of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain); and
send an information entity to the user device, (para 23; base station transmits information indicating the configuration of PUCCH resources), 
wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain).
Although Nakashima ‘565 discloses wherein the allocation information comprises a frequency location of the plurality of PRBs, Nakashima ‘565 does not specifically disclose wherein the allocation information comprises at least one of a modulation type or a modulation level for the plurality of PRBs.
Kitahara ‘614 teaches wherein the allocation information comprises at least one of a modulation type (para 43 and 31; base station sets the modulation type (MCS) and transmits the setting information to the terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a modulation level for the plurality of PRBs.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima ‘565’s network node for a wireless communication system, to include Kitahara ‘614’s base station that sets the modulation type (MCS) and transmits the setting information to the terminal. The motivation for doing so would have been to provide base stations and communication control methods capable of adaptively controlling radio terminals to ensure the required communication quality without excessive power consumption (Kitahara ‘614, para 7).
Although Nakashima ‘565 in combination with Kitahara ‘614 discloses wherein the allocation information comprises a frequency location of the plurality of PRBs, the plurality of PRBs, Nakashima ‘565 in combination with Kitahara ‘614 does not specifically disclose wherein the allocation information comprises a number of PRBs in the plurality of PRBs. Further, although Nakashima ‘565 in combination with Kitahara ‘614 discloses send an information entity to the user device, wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs, Nakashima ‘565 in combination with Kitahara ‘614 does not specifically disclose wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs, wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs.
Hwang ‘693 teaches wherein the allocation information comprises a number of PRBs in the plurality of PRBs (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal);
para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal),
wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs (FIG. 5, para 70; PUCCH is assigned a RB pair).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565 and Kitahara ‘614, to include Hwang ‘693’s UE indicating a number of resource blocks used in a PUCCH format through a broadcast signal. The motivation for doing so would have been to design a power control method of the terminal in the case of dual connection with a first cell and a second cell (Hwang ‘693, para 9 and Abstract).
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot.
Ekpenyong ‘388 teaches wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Ekpenyong ‘388, para 17).
However, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Ekpenyong ‘388 does not specifically disclose wherein the allocation information is signalled as (i) higher layer signalling, or (ii) a combination of physical layer signalling in a downlink control channel and higher layer signaling.
Lee ‘005 teaches wherein the allocation information is signalled as (i) higher layer signalling (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation is configured by higher layer signaling; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or (ii) a combination of physical layer signalling in a downlink control channel and higher layer signaling.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, and Ekpenyong ‘388, to include Lee ‘005’s PUCCH resource allocation that is configured by higher layer signaling. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
Regarding claim 6, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005 discloses all the limitations with respect to claim 1, as outlined above.
Nakashima ‘565 teaches wherein the allocation information is signalled as indices (FIG. 15, para 117 and 118; PUCCH resource configuration is assigned a number, i.e., PUCCH resource index).
Furthermore, Ekpenyong ‘388 teaches wherein each index is associated with a set of PRBs contiguously located in a frequency domain (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005, to further include Ekpenyong ‘388’s allocated PUCCH resource that includes two RBs contiguous in frequency domain. The motivation for doing so would have been to provide improvements in uplink control signaling in case of massive carrier aggregation (Ekpenyong ‘388, para 17).
Moreover, Lee ‘005 teaches wherein each index is configured by higher layers (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation index is configured by higher layer signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005, to further include Lee ‘005’s PUCCH resource allocation index that is configured by higher layer signaling. The motivation for doing so would have been to enable Lee ‘005, para 2).
Regarding claim 7, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005 discloses all the limitations with respect to claims 6, as outlined above.
Further, Ekpenyong ‘388 teaches wherein at least two sets of PRBs have different sizes (para 99 and 101; a larger UCI payload size is traded off against multiplexing capacity – number of UEs transmitting in a single PRB pair, or a larger PUCCH bandwidth of two PRB pairs; thus, PUCCH resource allocation consists of a single PRB pair or two PRB pairs, i.e., two PRB sets of different sizes).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005, to further include Ekpenyong ‘388’s PUCCH resource allocation that consists of two PRB sets of different sizes. The motivation for doing so would have been to provide improvements in uplink control signaling in case of massive carrier aggregation (Ekpenyong ‘388, para 17).
Regarding claim 8, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005 discloses all the limitations with respect to claims 1, as outlined above.
Further, Nakashima ‘565 teaches wherein the transceiver is further configured to receive uplink control information in the PUCCH from the user device in response to signalling the allocation information and the information entity (para 23, 108, and 109; base station configures the PUCCH resource and transmits the PUCCH configuration information; mobile station transmits uplink control information (UCI) on the PUCCH; thus, the base station receives UCI on the PUCCH from the mobile station in response to signaling the PUCCH configuration information to the mobile station).
Regarding claim 9, Nakashima ‘565 discloses a user device (FIG. 9, item 5A) for a wireless communication system (FIG. 9, item 1), the user device comprising: 
a processor (FIG. 4, item 405) configured to determine uplink control information for one or more network nodes (para 108 and 109; mobile station transmits uplink control information (UCI), including scheduling requests, to indicate to the base station that uplink resource allocation is requested; thus, the mobile station determines the UCI including the scheduling requests for the base station); and
a transceiver (FIG. 4, items 401, 409, 407, and 411) configured to: 
receive allocation information from the one or more network nodes (para 23; base station transmits information indicating the configuration of PUCCH resources; thus, the mobile station receives the PUCCH configuration information from the base station); 
wherein the allocation information comprises frequency locations of a plurality of Physical Resource Blocks (PRBs) (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain),
wherein the plurality of PRBs are allocated to the user device for the Physical Uplink Control Channel (PUCCH) (para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs; thus, a pair of PRBs are allocated for the PUCCH; therefore, a plurality of PRBs are allocated for the PUCCH), 
para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs; thus, the PUCCH configuration is defined for a pair of PRBs);
receive an information entity from the one or more network nodes (para 23; base station transmits information indicating the configuration of PUCCH resources), 
wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain); and
transmit, to the one or more network nodes, uplink control information in the PUCCH according to the allocation information and the information entity (para 23, 108, and 109; base station configures the PUCCH resource and transmits the PUCCH configuration information; mobile station transmits uplink control information (UCI) on the PUCCH).
Although Nakashima ‘565 discloses wherein the allocation information comprises frequency locations of a plurality of Physical Resource Blocks (PRBs), Nakashima ‘565 does not specifically disclose wherein the allocation information comprises at least one of a modulation type or a modulation level for the plurality of PRBs.
Kitahara ‘614 teaches wherein the allocation information comprises at least one of a modulation type (para 43 and 31; base station sets the modulation type (MCS) and transmits the setting information to the terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a modulation level for the plurality of PRBs.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima ‘565’s user device for a wireless communication system, to include Kitahara ‘614’s base station that sets the modulation Kitahara ‘614, para 7).
Although Nakashima ‘565 in combination with Kitahara ‘614 discloses wherein the allocation information comprises frequency locations of a plurality of Physical Resource Blocks (PRBs), Nakashima ‘565 in combination with Kitahara ‘614 does not specifically disclose wherein the allocation information comprises a number of PRBs in the plurality of PRBs. Further, although Nakashima ‘565 in combination with Kitahara ‘614 discloses wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs, Nakashima ‘565 in combination with Kitahara ‘614 does not specifically disclose wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs, wherein the number of PRBs in the first set of PRBs in at least one PRB of the plurality of PRBs.
Hwang ‘693 teaches wherein the allocation information comprises a number of PRBs in the plurality of PRBs (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal);
wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal),
wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs (FIG. 5, para 70; PUCCH is assigned a RB pair; examiner notes that claims 9, 14, and 16 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs”).
Hwang ‘693, para 9 and Abstract).
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot.
Ekpenyong ‘388 teaches wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Ekpenyong ‘388’s PUCCH resource that includes two RBs contiguous in frequency domain, and within a same time slot. The motivation for doing so would have been to provide improvements in uplink control signaling in case of massive carrier aggregation (Ekpenyong ‘388, para 17).
 receive allocation information from the one or more network nodes via (i) higher layer signalling, or (ii) a combination of physical layer signalling in a downlink control channel and higher layer signaling.
Lee ‘005 teaches receive allocation information from the one or more network nodes via (i) higher layer signalling (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation is configured by higher layer signaling; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or (ii) a combination physical layer signaling in a downlink control channel and higher layer signalling
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, and Ekpenyong ‘388, to include Lee ‘005’s PUCCH resource allocation that is configured by higher layer signaling. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
Regarding claim 13, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005 discloses all the limitations with respect to claim 9, respectively, as outlined above.
Further, Nakashima ‘565 teaches wherein the allocation information is signalled as indices (FIG. 15, para 117 and 118; PUCCH resource configuration is assigned a number, i.e., PUCCH resource index).
Ekpenyong ‘388 teaches wherein each index is associated with a set of PRBs contiguously located in a frequency domain (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005, to further include Ekpenyong ‘388’s allocated PUCCH resource that includes two RBs contiguous in frequency domain. The motivation for doing so would have been to provide improvements in uplink control signaling in case of massive carrier aggregation (Ekpenyong ‘388, para 17).
Moreover, Lee ‘005 teaches wherein each index is configured by higher layers (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation index is configured by higher layer signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005, to further include Lee ‘005’s PUCCH resource allocation index that is configured by higher layer signaling. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
Regarding claims 16 and 20, Nakashima ‘565 discloses a method for a wireless communication system, the method comprising: determining uplink control information for one para 108 and 109; mobile station transmits uplink control information (UCI), including scheduling requests, to indicate to the base station that uplink resource allocation is requested; thus, the mobile station determines the UCI including the scheduling requests for the base station); 
transmitting the uplink control information in a Physical Uplink Control Channel (PUCCH) to the one or more network nodes (para 108 and 109; mobile station transmits uplink control information (UCI) on the PUCCH), 
wherein a plurality of Physical Resource Blocks (PRBs) are allocated for the PUCCH (para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs; thus, a pair of PRBs are allocated for the PUCCH; therefore, a plurality of PRBs are allocated for the PUCCH), and 
wherein the PUCCH has a PUCCH format for two or more PRBs (para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs; thus, the PUCCH configuration is defined for a pair of PRBs);
receiving allocation information from the one or more network nodes (para 23; base station transmits information indicating the configuration of PUCCH resources; thus, the mobile station receives the PUCCH configuration information from the base station); 
wherein the allocation information comprises frequency locations of a plurality of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain),
wherein the plurality of PRBs are associated with a user device, wherein the PUCCH has a PUCCH format for two or more PRBs (para 23, 105, and 109; base station configures the PUCCH resource; the uplink time frame is a unit of allocation of the resource, and is configured with uplink PRB pairs; thus, the PUCCH configuration is defined for a pair of PRBs);
receiving an information entity from the one or more network nodes (para 23; base station transmits information indicating the configuration of PUCCH resources), 
wherein the information entity indicates frequency locations of the PRBs in the first set of PRBs (FIG. 15, para 23, 105, 109, and 118; 24 PUCCH resources, configured as PRB pairs, for ACK/NACK PUCCH include codes in the frequency domain).
Although Nakashima ‘565 discloses wherein the allocation information comprises frequency locations of a plurality of PRBs, Nakashima ‘565 does not specifically disclose wherein the allocation information comprises at least one of a modulation type or a modulation level for the plurality of PRBs.
Kitahara ‘614 teaches wherein the allocation information comprises at least one of a modulation type (para 43 and 31; base station sets the modulation type (MCS) and transmits the setting information to the terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a modulation level for the plurality of PRBs.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima ‘565’s method for a wireless communication system, to include Kitahara ‘614’s base station that sets the modulation type (MCS) and transmits the setting information to the terminal. The motivation for doing so would have been to provide base stations and communication control methods capable of adaptively controlling radio terminals to ensure the required communication quality without excessive power consumption (Kitahara ‘614, para 7).
Although Nakashima ‘565 in combination with Kitahara ‘614 discloses wherein the allocation information comprises frequency locations of a plurality of Physical Resource Blocks (PRBs), Nakashima ‘565 in combination with Kitahara ‘614 does not specifically disclose  wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs
Hwang ‘693 teaches wherein the allocation information comprises a number of PRBs in the plurality of PRBs (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal);
wherein the information entity indicates a number of PRBs in a first set of PRBs from the plurality of PRBs (para 141; the number of resource blocks used in the PUCCH format is indicated to the UE through a broadcast signal),
wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs (FIG. 5, para 70; PUCCH is assigned a RB pair; examiner notes that claims 9, 14, and 16 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the number of PRBs in the first set of PRBs is at least one PRB of the plurality of PRBs”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for a wireless communication system of Nakashima ‘565 and Kitahara ‘614, to include Hwang ‘693’s UE indicating a number of resource blocks used in a PUCCH format through a broadcast signal. The motivation for doing so would have been to design a power control method of the terminal in the case of dual connection with a first cell and a second cell (Hwang ‘693, para 9 and Abstract).

Ekpenyong ‘388 teaches wherein the two or more PRBs of the plurality of PRBs are contiguously located in a frequency domain and within a same time slot (para 103 and 104; in PUCCH format 4, UCI payload is mapped to two contiguous PRBs, as opposed to one PRB each at each edge of the system bandwidth; the PUCCH resource is mapped to two contiguous RBs in each slot of a subframe; thus, the allocated PUCCH resource includes two RBs contiguous in frequency domain, and within a same time slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for a wireless communication system of Nakashima ‘565, Kitahara ‘614, and Hwang ‘693, to include Ekpenyong ‘388’s PUCCH resource that includes two RBs contiguous in frequency domain, and within a same time slot. The motivation for doing so would have been to provide improvements in uplink control signaling in case of massive carrier aggregation (Ekpenyong ‘388, para 17).
However, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Ekpenyong ‘388 does not specifically disclose receiving allocation information from the one or more network nodes via (i) higher layer signalling or (ii) a combination physical layer signaling in a downlink control channel and higher layer signaling.

Lee ‘005 teaches receiving allocation information from the one or more network nodes via (i) higher layer signalling (para 68; the location of the PRB pair according to a PUCCH type is configured by higher layer signaling; thus, PUCCH resource allocation is configured by higher layer signaling; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or (ii) a combination physical layer signaling in a downlink control channel and higher layer signaling.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, and Ekpenyong ‘388, to include Lee ‘005’s PUCCH resource allocation that is configured by higher layer signaling. The motivation for doing so would have been to enable communication and proper operation to support the coexistence of low-cost WTRUs and regular WTRUs (Lee ‘005, para 2).
7.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima ‘565, further in view of Kitahara ‘614, further in view of Hwang ‘693, and further in view of Chen ‘361 (US 2013/0294361, “Chen ‘361”).
Regarding claim 5, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005 discloses all the limitations with respect to claim 1, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614 and Hwang ‘693 does not specifically disclose wherein the allocation information is signaled as bitmaps.
Chen ‘361 teaches wherein the allocation information is signaled as bitmaps (para 88; bitmap signaling is used for resource allocation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005, to include Chen ‘361’s bitmap signaling that is used for resource allocation. The motivation for doing so would have been to improve LTE technology in order to address the increased demand for mobile broadband access (Chen ‘361, para 4).
Regarding claim 12, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005 discloses all the limitations with respect to claim 9, as outlined above.
However, Nakashima ‘565 in combination with Kitahara ‘614, Hwang ‘693, and Lee ‘005 does not specifically disclose wherein the allocation information is signaled as bitmaps.
Chen ‘361 teaches wherein the allocation information is signaled as bitmaps (para 88; bitmap signaling is used for resource allocation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user device for a wireless communication system of Nakashima ‘565, Kitahara ‘614, Hwang ‘693, Ekpenyong ‘388, and Lee ‘005, to include Chen ‘361’s bitmap signaling that is used for resource allocation. The motivation for doing so would have been to improve LTE technology in order to address the increased demand for mobile broadband access (Chen ‘361, para 4).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474